Citation Nr: 0532863	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant had military service from August 1993 to March 
1994.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a May 2000 RO determination that the 
claimant was not eligible for nonservice-connected pension 
benefits.  The appellant filed a Notice of Disagreement in 
January 2001.  The RO issued a Statement of the Case (SOC) in 
April 2002, and the claimant filed a Substantive Appeal 
subsequently that month.  The RO issued a Supplemental SOC 
(SSOC) in July 2002.

By decision of December 2003, the Board determined that the 
appellant did not meet the basic eligibility requirements for 
nonservice-connected pension benefits.  In July 2005, 
representatives of the appellant and the VA Secretary filed a 
Joint Motion with the United States Court of Appeals for 
Veterans Claims (Court) to vacate and remand the December 
2003 Board decision.  By Order dated later in July 2005, the 
Court granted the Joint Motion, vacating the December 2003 
Board decision, and remanding matter to the Board for further 
proceedings consistent with the Joint Motion.  

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action, on his part is required.


REMAND

Considering the record in light of the Joint Motion, the 
Court Order, and the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005)), the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has not been accomplished, and that further RO action 
on this claim is warranted.

In the July 2005 Joint Motion, the parties instructed the 
Board to remand this matter to the RO to obtain additional 
service department records of the appellant, namely, the unit 
records of his U.S. Army Reserve unit, and for determination 
as to whether his unit was activated during the Persian Gulf 
War, and if so, for how many days.  Hence, a remand to RO to 
accomplish these actions is warranted.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the service 
department and obtain additional service 
records of the appellant, namely, the 
unit records of his U.S. Army Reserve 
unit.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).   

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  In rendering its 
decision, the RO should specifically 
address whether the evidence establishes 
that the veteran's unit was activated 
during the Persian Gulf War, and if so, 
for how many days.  
  
4.  If the claim remains denied, the RO 
must furnish to the appellant and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
current determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


